Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
There is insufficient antecedent basis for the following limitations:
“the designated user interaction” and “the screen division” in claims 10 and 20;
“the first state change” and “the second state change” in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 11 recites “”rearrange and display the at least one object”. It’s not clear whether “the at least one object” refers to “the at least one object including a first object” or “the at least one object including a second object”. For examining purposes, it will be interpreted as the latter.
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. US 2013/0215041).

Regarding claim 1, Kim discloses an electronic device, comprising: 
a display (Fig. 1 – display 151. See also pars. 122-125); 
a processor (Fig. 1 – control unit 180); and 
a memory configured to store instructions (Fig. 1 – memory 160. See also par. 130) that, when executed, cause the processor to: 
display one or more objects through the display (Fig. 55 shows two object I1 and I2 displayed on display 151), 
(Par. 399: “In step S1120, when the display unit 151 changes from the flat state to the bent state...”), 
monitor a state change of the display based on the operation event (Par. 44: “The controller is configured to determine the degrees of move based on angles by which the at least two regions rotate when the states of the display unit change”), 
detect the display being folded to a designated angle (Par. 44 cited above suggests this limitation), 
divide the display into a first display surface and a second display surface based on the display being folded to the designated angle (Par. 153: “According to some embodiments of the present invention, when the display unit 151 changes from the flat state into the bent state, the display unit 151 may be divided into two or more regions. A position where the display unit 151 is divided into the two or more regions may be determined depending on where the display unit 151 is bent. For example, in the case that as shown in (b) of FIG. 2 the electronic device 100 includes two bodies B1 and B2 and is bent with respect to the hinge H, the display unit 151 may be logically divided into first and second regions R1 and R2. Although not shown, in the case that the display unit 151 is bent at two positions, the display unit 151 may be divided into three regions, and in the case that the display unit 151 is bent at three positions, the display unit 151 may be divided into four regions”), and 
rearrange and display the one or more objects based on at least one of the first display surface or the second display surface (See Figs. 52, 55 and par. 398. In particular, when it is detected that display 151 has changed from the flat state to the bent state, object I1 is moved to display region R2 (second display surface), and objet I2 is moved to display region R1 (first display surface)).

Regarding claim 2, Kim discloses the electronic device of claim 1, wherein the first display surface comprises a display surface, which is folded about a folding axis in the display, and wherein the second display surface comprises a fixed display surface, which is not folded in the display (Par. 153: “Although not shown, in the case that the display unit 151 is bent at two positions, the display unit 151 may be divided into three regions”. In particular, in the case that display 151 has three display regions (because it is bendable at two different bend lines), display region R1 could be folded along another bend line to create two sub-regions R11 and R12, and display region R2 could be a fixed display region).

Regarding claim 3, Kim discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
display a target object of at least one of the displayed one or more objects on the first display surface of the display based on the display being folded to the designated angle (In Fig. 55 of Kim, object I2 (a target object) is displayed on display region R1 (the first display surface) based on display 151 being folded to a predetermined angle), and 
display a remaining object other than the target object on the second display surface of the display (In Fig. 55 of Kim, object I1 (a remaining object) is displayed on display region R2 (the second display surface)).

Regarding claim 4, Kim discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to:
determine, when a plurality of target objects related to the first display surface are present, priorities of the plurality of target objects, and determine an object to be displayed on the first display surface based on the priorities (See Fig. 55 and par. 398 of Kim. In particular, when both objects I1 and I2 occupy a portion of display region R1 in the flat state, it is determined that object I2 has a higher priority to be moved to display region R1 when display 151 switches to the bent state because object I2 occupies a larger portion of R1).

Regarding claim 7, Kim discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
detect a trigger related to screen division at a first designated angle, and conduct an action for the trigger related to the screen division based on a designated trigger (Fig. 17 and pars. 242-244. In particular, a touch input could be interpreted as a trigger, and waking a display region up from its idle state in response to the touch input could be interpreted as an action for the touch input based on a user’s interaction (a designated trigger)).

Regarding claim 9, Kim discloses the electronic device of claim 7, wherein the designated trigger comprises at least one of a second designated angle, different from the first designated angle, for executing the screen division or a designated user interaction (In Fig. 17 of Kim, the designated trigger is a designated user interaction (a touch input)).

Regarding claim 10, Kim discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
identify a designated user interaction at the designated angle, and execute a screen division based on identification of the user interaction (The touch input in Fig. 17 of Kim could be interpreted as a designated user interaction when the display 151 is in the bent state. When the touch input is detected, the display region (either R1 or R2) where the touch input occurs is waken up while the other display region continues to stay in the idle state. This could be thought of as “executing a screen division”).

Regarding claim 11, Kim discloses an electronic device, comprising: 
a foldable display (Fig. 1 – foldable display 151. See also pars. 122-125); 
a processor (Fig. 1 – control unit 180); and 
a memory configured to store instructions (Fig. 1 – memory 160. See also par. 130) that, when executed, cause the processor to: 
detect an operation event in which a state of the foldable display is changed (Par. 44: “The controller is configured to determine the degrees of move based on angles by which the at least two regions rotate when the states of the display unit change”),
monitor a state change of the foldable display based on the operation event (See par. 44 cited above),
display at least one object including a first object included in a first target region for a first state in a range greater than or equal to a designated range (Fig. 34 and par. 313. In particular, the YouTube app (the first object) is displayed in region R1 (the first target region) for the flat state (the angle between the two regions R1 and R2) is equal to or greater than a designated range)), and rearrange and display a remaining object in a main region when there is the first state change (The Google app (the remaining object) is rearranged and displayed in the entire screen of display 151 (the main region) when the left thumb is lifted off the surface of region R1 (the first state change)), and
restore at least one object including a second object included in a second target region for a second state based on state information (Fig. 33. In particular, the Google app (the second object) is restored and included in the region R2 (the second target region) in the bent state), and rearrange and display the at least one object through the second target region and the main region when there is the second state change (As shown in Fig. 34, the Google app (the second object) is rearranged and displayed through the entire screen of the display 151 (i.e. the second target region and the main region) when the display 151 changes from the bent state to the flat state (the second state change).

Claims 12-15, 18 and 20 recite similar limitations as respective claims 1-4, 7+9 and 10, but they are directed to a method. Since Kim also discloses a corresponding method (see par. 3), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.

Regarding claim 5, Kim discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
identify a target object to be included in the first display surface (In Fig. 55 of Kim, object I2 corresponds to the claimed “target object” because it is identified to be moved to display region R1)
.
Kim does not explicitly disclose the above strike-through limitation. However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that in the example of Fig. 55, object I2 should be moved back to its original position (shown in Fig. 55(a)) when the display 151 changes from its bent state back to its flat state. To be able to do this, the skilled person would recognize that at least the original x- and y-coordinates of object I2 (state information) must be stored in the memory so that they could be referred to when display 151 resumes its flat state.

Regarding claim 6, Kim teaches the electronic device of claim 5, wherein the instructions, when executed, further cause the processor to: 
restore the target object to an original state based on at least one of the first display surface and the second display surface, based on the state information and provide the restored target object, when the display is switched to an unfolded state (See the examiner’s explanation in the rejection of claim 5 above).

Claims 16 and 17 recite similar limitations as respective claims 5 and 6, but they are directed to a method. Since Kim also discloses a corresponding method (see par. 3), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to respective claim(s) 7 and 12, in view of Iyer et al. (Pub. No. US 2020/0372875).

Regarding claim 8, Kim discloses the electronic device of claim 7, wherein the instructions, when executed, further cause the processor to: 

.
In the same field of foldable displays, Iyer teaches displaying a gap between two display portions of a foldable display (Pars. 53-54 and Figs. 3B and 3D). The gap could be viewed as a guide related to the screen division.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer into Kim by displaying a gap at the first designated angle, and executing the screen division based on the designated trigger in a state in which the gap is displayed. The motivation would have been to separate the content of each screen portion (Iyer, par. 53).

Claim 19 recites similar limitations as claim 8, but is directed to a method. Since Kim also discloses a corresponding method (see par. 3), claim 19 could be rejected under the same rationale set forth in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613